Exhibit 10.11

 

AMENDMENT TWO

to the

ORACLE PARTNERNETWORK

EMBEDDED SOFTWARE LICENSE DISTRIBUTION AGREEMENT

between

GUIDANCE SOFTWARE, INC.

AND

ORACLE AMERICA, INC.

 

This document (“Amendment Two”) amends the Oracle PartnerNetwork Embedded
Software License Distribution Agreement (US-OPN-EMBD-12147270-28-Nov-08) between
Guidance Software, Inc. (“you” and “your”) and Oracle America, Inc. (“Oracle”),
dated November 28, 2008 and any and all amendments thereto (the “agreement”).

 

The parties hereby agree to amend the agreement as follows:

 

1.              In Section A (Agreement Definitions):

 

a.              Delete the first paragraph of the section and replace it with
the following:

 

“You” and “your” refer to the entity that has entered into this agreement with
Oracle America, Inc. (“Oracle”) to distribute Oracle’s programs with your
application program and your wholly and majority owned subsidiaries that you
bind to this agreement (“subsidiary”). You warrant that you have the authority
to bind your subsidiaries to the terms of this agreement and any applicable
order with Oracle and/or report and further warrant that you shall be
responsible for a breach of such terms by your subsidiaries.”

 

b.              Delete subsection (vi) in its entirety.

 

c.               Delete the first sentence after subpart (xi) and replace it
with the following:

 

“The term “end user” refers to a third party that is licensed to use the
application package for its own internal business operations subject to the
terms of an end user license agreement as further provided for in this
agreement. End user shall not include any public sector entity.”

 

d.              Delete the 8th - 11th sentences after subpart (xi) and replace
them with the following:

 

“The term “programs” refers to the software products owned or distributed by
Oracle (including program documentation and any program updates acquired through
technical support) that are set forth on the Oracle Embedded Product and Royalty
Matrix and specified on the application package registration form. The term
“programs” does not include any Oracle programs which are not included on the
Oracle Embedded Product and Royalty Matrix. You may access the Oracle Embedded
Product and Royalty Matrix at http://partner.oracle.com (log in, select
Membership / Agreements & Policies). The term “program documentation” refers to
the program user manual and program installation manuals. Program documentation
for the programs you distribute is delivered with the programs, or the
documentation may be accessed online at http://oracle.com/contracts. The term
“public sector entity” is any government, legislature or decision making body,
judiciary, instrumentality, department, or agency at any level (national, local,
municipal or otherwise); entities managed, controlled or majority owned by
government interests; public organizations or foundations of any kind (including
political parties, political organizations, or political candidates); and any
public international organization, such as, but not limited to, the
International Red Cross, United Nations, or the World Bank.”

 

 

Guidance_ Amd2_ESL-29FEB12-ew

 

Page 1 of 8

 

 

--------------------------------------------------------------------------------


 

2.              In Section B (Distribution Rights):

 

a. Delete the first paragraph of the section and replace it with the following:

 

“In order to distribute programs, you and your subsidiaries must be members of
the Oracle PartnerNetwork. Oracle grants you a nonexclusive, nontransferable
right to (a) to duplicate the programs for which you have received a development
license under an Oracle PartnerNetwork Agreement between you and Oracle and
(b) to distribute such programs to end users as part of the application package.
The programs must be embedded with your application program and distributed with
your application program and cannot be provided separately. Prior to
distributing programs, you must obtain an order from the end user for the
programs, which order and programs shall be subject to a valid end user license
agreement. Each distributed embedded program must be used only for the internal
business operations of the end user and must be used only in conjunction with
the application package. Each distributed embedded program shall be subject to
the terms of this agreement and the terms provided in the end user license
agreement. You may distribute the application package to yourself or your
affiliated entities and you and any such entity shall be considered an end user
under this agreement provided that (1) you comply with the requirements of
Section G (License Agreement), and (2) you report such distribution in
accordance with Section F (Reporting). You may not distribute the programs,
learning credits, and/or services to end users that are public sector entities.
The total fees paid to Oracle for distribution of the application package to you
and any affiliated entities may not exceed 20% of the total fees paid to Oracle
under this agreement. Oracle may disclose information about the rights granted
to you pursuant to this agreement to an Oracle Value Added Distributor (“Oracle
VAD”). Oracle shall inform you of any notices and other instructions that are
related to third party software components (including open source software) that
are included in a program and that Oracle is required to distribute with such
programs. These notices and other instructions shall be provided to you in at
least one of the following ways, at Oracle’s sole discretion: (a) automatically
installed with the programs or in the installation details; (b) in the program
documentation; (c) in the readme files; or (d) via a supplemental list. You
shall comply with all other instructions related to third party software
components (including open source software) and you shall reproduce all third
party notices in an appropriate location in the application package and/or in
its related documentation and include any associated source code as required by
the applicable notices or as otherwise directed by Oracle. You must provide the
following legend on the installation pop-up screen of the application package,
or if the application package is a physical device, you must provide the legend
on the label for the media containing the programs and your application program:
“The programs included herein are subject to a restricted use license and can
only be used in conjunction with this application.”

 

b. Delete the last sentence of the second paragraph and replace it with the
following:

 

“You must provide the following legend, or direct link to the legend, on the
installation pop-up screen of the application package, or if the application
package is a physical device, you must provide the legend on the label for the
media containing the programs and your application program: “The programs
included herein are subject to a restricted use license and can only be used in
conjunction with this application.”

 

3.              In Section E (Ownerships and Restrictions), delete the first
three paragraphs of the section and replace them with the following:

 

“Oracle or its licensors retain all ownership and intellectual property rights
to the programs. Oracle retains all ownership and intellectual property rights
to anything developed by Oracle and/or

 

 

Guidance_ Amd2_ESL-29FEB12-ew

Page 2 of 8

 

 

--------------------------------------------------------------------------------


 

delivered to you under this agreement. Each end user may make a sufficient
number of copies of each program for the licensed use and one copy of each
program media. All other rights are reserved, and this agreement does not grant
any rights, whether by implication, estoppel, or otherwise, other than those
rights specifically described in this agreement.

 

The programs may contain third party technology. Third party technology will be
licensed to you either under the terms of this agreement or, if specified in the
program documentation, readme files, or the installation details or otherwise as
set forth in section B, under separate license terms (“separate terms”) and not
under the terms of this agreement (“separately licensed third party
technology”). Further, Oracle is required in certain cases to provide notices to
you and will do so in accordance with the terms of section B. For clarity, the
mere existence of such a notice will not change the terms under which third
party technology is licensed to you.

 

Your rights to use (including without limitation the right to distribute)
separately licensed third party technology under the separate terms are not
restricted in any way by this agreement. However, solely with respect to
separately licensed third party technology that is part of the program, and is
used: (i) in unmodified form; (ii) as part of the program; (iii) in accordance
with the license grant for the relevant program and all other terms and
conditions of this agreement, and (iv) in compliance with the separate terms,
Oracle will provide indemnification for separately licensed third party
technology to the same extent as Oracle is required to provide indemnification
for the program under the terms of this agreement. Oracle will provide
indemnification for third party technology that is part of the program and not
separately licensed third party technology to the same extent as Oracle is
required to provide indemnification for the program under the terms of this
agreement.”

 

4.              In the first paragraph of section F (Reporting) add the
following after the second sentence:

 

“Notwithstanding anything to the contrary in the Partner Ordering Policy, where
an end user prohibits you from providing such end users’ name, address, and
email address information to Oracle pursuant to a valid agreement between you
and such end user, you may provide a unique identifier for each end user in lieu
of the data elements required in the Partner Ordering Policy of end user name,
address and email address. Such unique identifier shall include not less than
the state and zip code (or country and postal code, if the end user is not
located in the United States) where the end user resides. You agree to maintain
a listing of such unique identifiers and the corresponding end user name,
addresses, and email addresses to disclose to Oracle as part of an audit
pursuant to Section V of this agreement and/or upon Oracle’s request in the
event of an alleged breach of the end user license agreement by the end user.
Additionally, for any specified unique identifier, you agree that at Oracle’s
request you will confirm whether or not such unique identifier represents any
company or commercial entity listed on a customer list provided by Oracle.”

 

5.              In Section G (License Agreement):

 

a.              Delete the first sentence of the section and replace it with the
following:

 

“It is your responsibility to ensure that any distribution of the programs
and/or services to an end user is subject to a legally binding end user license
agreement.”

 

b.              Delete subsection (1) and replace it with the following:

 

“(1) limit the use of the programs to the legal entity and the legal entity’s
wholly and majority owned subsidiaries and affiliates, provided that such wholly
owned subsidiaries and affiliates agree to be bound by the terms of the end user
license agreement and the legal entity that signed the end user license
agreement is financially responsible for any damages caused by such wholly and
majority owned subsidiaries and affiliates.”

 

 

Guidance_ Amd2_ESL-29FEB12-ew

Page 3 of 8

 

 

--------------------------------------------------------------------------------


 

c.               Add the following new subsections after subsection (1) (to be
inserted as subsections 2 and 3 respectively):

 

i.          “(2) restrict use of the programs to the scope of the application
package and to the internal business operations of the end user. You may allow
your end users to permit agents or contractors (including, without limitation,
outsourcers) to use the application package on the applicable end user’s behalf
for the end user’s internal business operations as described above, subject to
the terms of the end user license agreement. For an application package that
includes programs that are specifically designed to facilitate interactions
between the end user and the end user’s customers and suppliers, you may allow
the end user to permit its customers and suppliers to use the application
package in furtherance of such interactions subject to the end user license
agreement. The end user license agreement shall require the end user to be
responsible for its agent’s, contractor’s, outsourcer’s, customer’s and
supplier’s use of the application package and compliance with the end user
license agreement. For purposes of clarification, both parties acknowledge that
the EnCase Enterprise Examiner and the EnCase Concurrent Connection application
packages may be installed and run by an end user on computers of such end user’s
consulting clients.

 

ii.               “(3) state that all third party software vendors and licensors
retain all ownership and intellectual property rights to the programs.”

 

d.              Delete subsection (2) and replace with the following (to be
inserted as subsection 4):

 

“prohibit (a) the transfer of the programs except for temporary transfer in the
event of computer malfunction if the application package embeds the programs in
a physical device and (b) the end user from assigning, giving, or transferring
the programs and/or any services ordered or an interest in them to another
individual or entity (and if your end user grants a security interest in the
programs and/or any services, the secured party has no right to use or transfer
the programs and/or any services), provided that notwithstanding the foregoing,
the end user may assign its rights to use the programs under the end user
license agreement to an entity that is not a competitor of Oracle’s that agrees
in writing to the terms and conditions of the end user license agreement. No
more than once per annual period during the term of this agreement, and subject
to Oracle providing written request to you at least 30 days in advance, you
agree to use commercially reasonable efforts to produce an annual report
indicating the number of end user licenses assigned in each annual period. For
clarification, if the report is not 100% accurate it will not be considered a
breach of this agreement so long as you use commercially reasonable efforts.”

 

e.               Add the following new subsection after subsection (2) (to be
inserted as subsection 5):

 

“prohibit (a) use of the programs for rental, timesharing, subscription service,
hosting, or outsourcing; (b) the removal or modification of any program markings
or any notice of Oracle’s or its licensors’ proprietary rights; (c) the end user
from making the programs available in any manner to any third party for use in
the third party’s business operations (unless such access is expressly permitted
for the specific program license); and (d) title to the programs from passing to
the end user or any other party; the prohibition herein against providing
“subscription licenses” shall not restrict you from distributing successive or
periodic term licenses of the EnCase Enterprise Examiner application package to
an end user on an end user license agreement with an auto-renewal or
auto-extension of term basis, provided that in such case the end user is always
the licensee if such license

 

 

Guidance_ Amd2_ESL-29FEB12-ew

Page 4 of 8

 

 

--------------------------------------------------------------------------------


 

pursuant to all the terms of this agreement and in no event shall the terms of
this agreement be construed to grant you (as a licensee) any form of license to
use the programs on behalf of the end user where such end user is not the
licensee.”

 

f.                Delete subsection (3) and replace it with the following (to be
inserted as subsection 6):

 

“prohibit the reverse engineering (unless required by law for interoperability),
disassembly or decompilation of the programs (the foregoing prohibition includes
but is not limited to review of data structures or similar materials produced by
programs) and prohibit duplication of the programs except for a sufficient
number of copies of each program for the end user’s licensed use and one copy of
each program media”

 

g.               Delete subsection (4) and replace it with the following (to be
inserted as subsection 7):

 

“disclaim, to the extent permitted by applicable law, Oracle’s liability for
(a) any damages, whether direct, indirect, incidental, special, punitive or
consequential, and (b) any loss of profits, revenue, data or data use, arising
from the use of the programs.”

 

h.              Renumber sections 5, 6, 7, 8 and 9 to sections 8, 9, 10, 11 and
12 respectively.

 

i.                  Delete subsection (10) and replace it with the following (to
be inserted as subsection 13):

 

“permit you to audit your end user’s use of the programs.”

 

j.                 Renumber sections 11, 12 and 13 to sections 14, 15 and 16
respectively.

 

k.              Delete the first sentence of the second paragraph and replace it
with the following (to be inserted as subsection 17):

 

“state that third party technology that may be appropriate or necessary for use
with some Oracle programs is specified in the application package documentation
or as otherwise notified by you and that such third party technology is licensed
to the end user only for use with the application package under the terms of the
third party license agreement specified in the application package documentation
or as otherwise notified by you and not under the terms of the end user license
agreement.”

 

6.              In Section H (Fees and Taxes):

 

a.              In the sixth sentence of the section delete the phrase “Oracle
Technology global price list” and replace it with the phrase “Oracle Embedded
Product and Royalty Matrix”.

 

b.              Delete the fifteenth sentence of the section and replace it with
the following:

 

“If you select option (a), if Oracle’s Embedded Product and Royalty Matrix
changes after you issue a valid written quote for program licenses to an end
user, for 90 days after the date you submit the quote to the end user, the fee
applicable to the programs identified in the quote shall be based on the Oracle
Embedded Product and Royalty Matrix in effect on the date you submitted the
quote to the end user.”

 

7.              In Section I (Warranties, Disclaimers, and Exclusive Remedies):

 

a.              Delete the first two sentences of the section and replace them
with the following:

 

 

Guidance_ Amd2_ESL-29FEB12-ew

 

Page 5 of 8

 

 

--------------------------------------------------------------------------------


 

“Oracle warrants to you that a program will operate in all material respects as
described in the applicable program documentation for one year from delivery
(i.e. via physical shipment or electronic download) to the end user. You must
notify Oracle of any program warranty deficiency within one year from such
delivery.”

 

b.             In the sixth sentence of the section delete phrase “THE RELEVANT”
and the phrase “THE DEFICIENT” and replace each with the term “THOSE” (a total
of two replacements).

 

8.              In Section J (Indemnification),

 

a.              Delete the third bullet point and replace it with the following:

 

“give Oracle the reasonable information, authority, and reasonable assistance
Oracle needs to defend against or settle the claim.”

 

b.              Delete each instance of the phrase “have paid” and replace it
with “have paid to Oracle” (a total of 2 replacements).

 

9.              In Section L (Term and End of Agreement),

 

a.              Delete the second sentence and replace it with the following:

 

“The term of this agreement shall continue through and until November 27, 2015.
Notwithstanding anything to the contrary, in the event that the term of this
agreement expires before the term of the Outside In Prepaid Royalty Addendum
dated February 29, 2012 [to be completed by Oracle] then the term of this
agreement shall be extended for the remainder of the term of the Outside In
Prepaid Royalty Addendum only. Distributions outside of the terms of the Outside
In Prepaid Royalty Addendum dated February 29, 2012[to be completed by Oracle]
would be subject to execution of a new Embedded Software License Distribution
Agreement.”

 

b.              In the sixth and seventh sentences of the section, delete each
instance of the phrase “30 days” and replace them with the phrase “30 days from
notification of termination” (a total of 2 replacements).

 

10.       In Section M (Nondisclosure), delete the last paragraph of the section
and replace it with the following:

 

“We each agree to hold each other’s confidential information in confidence for a
period of three years from the date of disclosure. Also, we agree to disclose
confidential information only to those employees or agents who are required to
protect it against unauthorized disclosure. In addition, you agree that you may
not disclose to investors or potential investors information regarding Oracle’s
financial performance or your company’s financial performance specifically
related to Oracle programs and/or services without prior written consent from
Oracle’s Investor Relations group. Nothing shall prevent (1) either party from
disclosing the terms or pricing under this agreement or orders or reports
submitted under this agreement in any legal proceeding arising from or in
connection with the terms of this agreement or (2) Oracle from disclosing to an
Oracle VAD information about the status of your membership in the Oracle
PartnerNetwork or the programs that you are permitted to distribute under this
agreement, or (3) either party from disclosing the confidential information to a
federal or state governmental entity as required by law. If either party
receives a subpoena or other validly issued administrative or judicial process
demanding confidential information of the other party, then, if permitted by
law, the recipient will use

 

 

Guidance_ Amd2_ESL-29FEB12-ew

 

Page 6 of 8

 

 

--------------------------------------------------------------------------------


 

reasonable efforts to promptly notify the other party of such demand. The other
party may, at its sole expense, seek to limit, quash or extend such demand.
Unless such demand shall have been timely quashed, the recipient shall comply
with such demand including extensions or limitations thereto, if any, ordered
under such administrative or judicial process.”

 

11.       In Section P (Privacy):

 

a.              Delete the first paragraph of the section and replace it with
the following:

 

“If you provide Oracle with personal information concerning your customers,
prospects or employees, Oracle will only use the information in manners
consistent with those specified in this agreement to accomplish their purposes,
or as otherwise indicated at the time Oracle collects such information. This
information may be maintained by Oracle in data centers in the United States and
may be accessed by Oracle’s global personnel as required for business purposes.
You agree to provide all relevant notices and obtain any consents required to
share the information with Oracle.”

 

b.              Delete the second paragraph of the section and replace it with
the following:

 

“If Oracle provides you with personal information concerning Oracle’s partners,
customers, prospects or employees you agree that you will permit access to and
use of such information solely in connection with the sale of Oracle products or
services and for the limited purpose(s) for which it was provided by Oracle
under this agreement. You also agree to comply with all laws that apply to your
use of this information for such purposes. The requirements of this section do
not apply to either party’s relationships with its customers.”

 

c.               Delete the third paragraph of the section and replace it with
the following:

 

“From time to time, the parties may exchange information regarding marketing and
sales opportunities through Oracle’s Partner Management application. Both
parties agree to use any such information in compliance with the terms of this
agreement and Oracle’s Partner Management Opportunity Routing Policy the current
version of which is located at http://partner.oracle.com (log in, select
Membership / Agreements & Policies).”

 

12.       Delete Section R (U.S. Government End Users) in its entirety.

 

13.       In Section S (Ethical Business Practices),

 

a.              Delete the first and second sentences of the section and replace
them with the following:

 

“You acknowledge and agree that you and your owners, directors, officers,
employees or agents have not, and will not, make or promise to make corrupt
payments of money or anything of value, directly or indirectly, to any
government or public international organization officials, political parties, or
candidates for political office, or employee of a commercial customer or
supplier, for the purpose of obtaining or retaining business or securing any
improper advantage. You agree to accurately document all transactions related to
this agreement in your financial books, records, statements, and in reports or
other documents provided to Oracle.”

 

b.              Delete the fourth sentence of the section and replace it with
the following:

 

“You agree that any violation of this section constitutes just cause for the
immediate termination by Oracle of this agreement without any liability incurred
by Oracle to you.”

 

 

Guidance_ Amd2_ESL-29FEB12-ew

 

Page 7 of 8

 

 

--------------------------------------------------------------------------------


 

14.       In Section W (Other):

 

a.              Delete subsection (2) and replace it with the following:

 

“If you have a dispute with Oracle or if you wish to provide a notice under
Section J (Indemnification) of this agreement, or if you become subject to
insolvency or other similar legal proceedings, you will promptly send written
notice to Oracle America, Inc., 500 Oracle Parkway, Redwood Shores, California
94065, Attn: General Counsel.”

 

b.              In subsection (5), delete the first sentence and replace it with
the following:

 

“You agree that you will keep accurate books and records in connection with the
activities under this agreement.”

 

15.       In Section X (Force Majeure), delete the first sentence of the section
and replace it with the following:

 

“Neither of us shall be responsible for failure or delay of performance if
caused by: an act of war, hostility, or sabotage; act of God, pandemic,
electrical, internet, or telecommunication outage that is not caused by the
obligated party; government restrictions (including the denial or cancellation
of any export or other license); other event outside the reasonable control of
the obligated party.”

 

Other than the modifications above, the terms and conditions of the agreement
remain unchanged and in full force and effect.

 

The effective date of this Amendment Two is February 29, 2012.

 

 

 

GUIDANCE SOFTWARE, INC.

 

 

ORACLE AMERICA, INC.

 

 

 

 

 

 

 

By:

 

/s/ Rasmus Van Der Colff

 

By:

 

/s/ Sal Moreno

 

 

 

 

 

 

Sal Moreno

Name:

 

Rasmus Van Der Colff

 

Name:

 

 

 

 

 

 

 

 

Manager, A&C Partner Contracts

Title:

 

VP of Finance

 

Title:

 

 

 

 

 

 

 

 

 

Signature

 

 

 

Signature:

 

February 29, 2012

Date:

 

2/29/2012

 

Date:

 

 

 

 

 

 

 

 

 

 

 

Legal Approved

 

 

 

 

 

 

 

Guidance Software, Inc.

 

 

 

 

 

 

 

Date: 2.29.12 Initial: [ILLEGIBLE]____

 

 

 

 

 

 

Guidance_ Amd2_ESL-29FEB12-ew

 

Page 8 of 8

 

 

--------------------------------------------------------------------------------


 

[g13501kg03i001.jpg]

 

OUTSIDE IN

PREPAID ROYALTY ADDENDUM

to the

EMBEDDED SOFTWARE LICENSE DISTRIBUTION AGREEMENT

Between

GUIDANCE SOFTWARE, INC.

and

ORACLE AMERICA, INC.

 

This Outside In Prepaid Royalty Addendum (the “Addendum”) is between Oracle
America, Inc. (“Oracle”) and Guidance Software, Inc. (“you”) and shall be
governed by and incorporated into the terms of the Oracle PartnerNetwork
Embedded Software License Distribution Agreement
(US-OPN-EMBD-12147270-28-Nov-08) between Oracle and you dated November 28, 2008
(the “agreement”). For clarification purposes, the agreement, not the Addendum,
is dated November 28, 2008. The rights and obligations defined herein are in
addition to all terms in the agreement. Definitions used in the agreement shall
have the same meaning under this Addendum, unless expressly stated otherwise. If
there is a direct conflict between a term of this Addendum and a term of the
agreement with respect to the subject matter of this Addendum, the term of this
Addendum shall prevail.

 

Any distribution rights granted will be limited to the application
package(s) set forth in section 7 of this Addendum (the “application package”)
and may not be combined with any additional functionality or additional
application programs. You may only distribute the embedded programs as part of
the application package(s) specified in section 7 of this Addendum and defined
in an Outside In Application Package Registration Form.

 

1.             Agreement Definitions

 

Amend Section A of the agreement, Agreement Definitions, as follows:

 

For the purposes of this Addendum, the term “Distribution Term” shall mean a
period of 4 years from the effective date hereof or such earlier period as set
forth below.

 

Notwithstanding anything to the contrary in the agreement, for the purposes of
this Addendum, the term “programs” refers to the versions of the software
products owned or distributed by Oracle and set forth on the Outside In
Application Package Registration Form which you order from Oracle for
development, trial, or demonstration purposes as provided in the agreement, and
for distribution to an end user embedded with the application package as
provided in this Addendum, including program documentation and any program
updates acquired through technical support. The term “programs” shall not
include any Oracle programs which are not included on the Outside In Application
Package Registration Form.

 

Notwithstanding anything to the contrary in the agreement, for the purposes of
this Addendum, the term “embedded” shall refer to the requirements and
restrictions defined in the Outside In Application Package Registration
Form with which the application package must comply.

 

2.             Prepaid Licenses

 

Notwithstanding anything to the contrary in and pursuant to the terms of this
Addendum and the agreement, in consideration for your payment of $1,500,000
(“Prepaid Royalty”) you may distribute licenses of the embedded programs defined
in the Outside In Application Package Registration Form to end users with the
application package (“Prepaid Licenses) during the Distribution Term.
Notwithstanding anything to the contrary in the agreement, the license fee
payable for each Prepaid License shall be in accordance with the license fee
table below:

 

 

Guidance.Software_OPN.OutsideIn.PrepaidRoyalty.Addendum_v22FEB12-ew

1

 

--------------------------------------------------------------------------------


 

License Fee Table

Application Package

License Fee

EnCase Concurrent Connection

You agree to pay fees for the distribution of Prepaid Licenses with your EnCase
Concurrent Connection equal to the license fee set forth in the applicable
Outside In Application Registration Form in section 7

EnCase Enterprise Examiner

Notwithstanding anything to the contrary in the Application Package Registration
Form dated November 28, 2008 for the distribution of Prepaid Licenses with your
EnCase Enterprise Examiner application package you agree to pay a license equal
to $28.00 per Unit. For the purposes of this Addendum, the term “Unit” shall be
defined as the right to install a single installation of the application package
on a single piece of hardware.

 

 

For the first year of the Distribution Term, the fee for end user technical
support for the Prepaid Licenses (the “Initial Annual Support Fee”) shall be
$165,000.

 

You agree to submit to Oracle a quarterly report for Prepaid Licenses
distributed to end users in accordance with section 5 below. During the
Distribution Term, the license fee due under such quarterly report shall be
deducted from the amount of the Prepaid Royalty until such time as the Prepaid
Royalty is reduced to zero. When the Prepaid Royalty is reduced to zero then
further distribution of the embedded programs and services and the related fees
due to Oracle shall be in accordance with section 3 below.

 

Technical support for the Prepaid Licenses shall be renewed annually for the
duration of the Distribution Term. Notwithstanding anything to the contrary in
the agreement, for each renewal year in the Distribution Term the fee for such
renewal will not increase by more than 4% over the prior year’s fees. The
Initial Annual Support Fee set forth above does not include any fees due and
payable to Oracle for technical support for any programs distributed by you
prior to the effective date of this Addendum, any fees due and payable to Oracle
for technical support for any programs distributed by you under a prior
distribution agreement with Oracle, any end user technical support fees due for
Incremental Licenses set forth in section 3 below, or any fees due and payable
to Oracle for technical support for any programs distributed by you under the
agreement which are not included in this Addendum.

 

The Prepaid Royalty and Initial Annual Support Fee payable to Oracle under this
section 2 of this Addendum are due within 30 days of the effective date of this
Addendum. This payment obligation is non-cancelable, and the sum paid is
nonrefundable, is not subject to set-off for any reason, and is not subject to
the completion or occurrence of any event after the signature date of this
Addendum.

 

You may provide technical support to end users for embedded programs that you
distribute with the application package only for those programs for which you
have previously acquired a supported development license. Your distribution of
the embedded programs is subject to the terms of the agreement and this
Addendum. In the event that you do not (a) distribute the embedded programs and
Prepaid Licenses in accordance with this Addendum and the agreement or (b) pay
the annual technical support fees for the Prepaid Licenses due for any renewal
year under this Addendum for the duration of the Distribution Term, then the
Distribution Term and your right to distribute the embedded programs and the
Prepaid Licenses under this Addendum and to provide technical support for the
embedded programs and the Prepaid Licenses shall immediately terminate.

 

3.             Incremental Licenses

When the amount of the Prepaid Royalty has been reduced to zero then, for the
remainder of the Distribution Term, you may continue to distribute the embedded
programs with the application package to end users pursuant to section B of the
agreement, Distribution Rights (hereinafter such additional distributed programs
shall be referred to as “Incremental Licenses”) provided that you (a) pay Oracle
the applicable license fees and annual end user technical support fees for any
such Incremental Licenses in accordance with the terms of this section 3 and
(b) submit quarterly reports for the Incremental Licenses and services for such
Incremental Licenses in accordance with section 5 below.

 

 

Guidance.Software_OPN.OutsideIn.PrepaidRoyalty.Addendum_v22FEB12-ew

2

 

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in section H of the agreement, Fees and
Taxes, for the Distribution Term, fees payable to Oracle for the distribution of
Incremental Licenses (“Incremental License Fees”) shall be in accordance with
the table below:

 

Incremental License Fee Table

Application Package

Incremental License Fee

EnCase Concurrent Connection

You agree to pay fees for the distribution of Incremental Licenses with your
EnCase Concurrent Connection equal to the license fee set forth in the
applicable Outside In Application Registration Form in section 7

EnCase Enterprise Examiner

Notwithstanding anything to the contrary in the Application Package Registration
Form dated November 28, 2008 for the distribution of Incremental Licenses with
your EnCase Enterprise Examiner application package you agree to pay a license
equal to $28.00 per Unit. For the purposes of this Addendum, the term “Unit”
shall be defined as the right to install a single installation of the
application package on a single piece of hardware.

 

 

In addition, with regard to fees for technical support you provide to end users
for the Incremental Licenses, you agree to pay Oracle an annual end user
technical support fee equal to 11% of the Incremental License Fees for the first
year that end users contract for or obtain technical support from you.
Thereafter, annual end user technical support fees for the Incremental Licenses
shall be in accordance with Oracle’s then-current standard technical support
policies.

 

4.             Technical Support Following the End of the Distribution Term

Following the end of the Distribution Term, you may continue to renew end user
technical support for the embedded programs and provide technical support to
your end users of such programs provided that you continuously maintain
technical support for the development licenses, you pay all applicable fees set
forth in this agreement, and you maintain your membership in the Oracle
PartnerNetwork. Following the end of the Distribution Term, renewal of annual
end user technical support services shall be provided in accordance with
Oracle’s then-current technical support policies and the terms of the agreement
and this Addendum. Subject to the terms of the agreement, the renewal fee for
the first year for end user technical support for the embedded programs shall be
equal to the total technical support fee paid for the last year of the
Distribution Term plus Oracle’s then current technical support annual percentage
increase which shall not exceed 4%. After the first year following the end of
the Distribution Term, renewal of annual end user technical support services for
the embedded programs shall be provided in accordance with Oracle’s then-current
technical support policies and the terms of the agreement.

 

Renewal fees for end user technical support shall be invoiced by Oracle annually
in advance. Fees for end user technical support shall be due and payable in
advance thirty (30) days from date of invoice. Your payment obligation for end
user technical support fees is non-cancelable, and the sum paid is
nonrefundable, is not subject to set-off for any reason, and is not subject to
the completion or occurrence of any event after the signature date of this
Addendum.

 

5.             Reporting

You shall submit quarterly reports for the embedded programs that you distribute
pursuant to this Addendum in accordance with Section F of the agreement,
Reporting. Notwithstanding anything to the contrary in the agreement, in each
quarterly report that you submit pursuant to this section 5, you shall provide
the following information: the name of the programs licensed; the name,
including date or version, of the applicable end user license agreement; the
name, including the date or version, of your agreement with Oracle under which
the programs are being distributed; the applicable license metrics, quantity,
and term designation; the date of the end user’s order; and the total license
and end user technical support fees payable to the Oracle group company for that
quarter. Notwithstanding the above, where an end user prohibits you from
providing such end users’ name, address, and email address information to Oracle
pursuant to a valid agreement between you and such end user, you may provide a
unique identifier for each

 

 

Guidance.Software_OPN.Outsideln.PrepaidRoyalty.Addendum_v22FEB12-ew

3

 

--------------------------------------------------------------------------------


 

end user in lieu of the data elements required in the Partner Ordering Policy of
end user name, address and email address. Such unique identifier shall include
not less than the state and zip code (or country and postal code, if the end
user is not located in the United States) where the end user resides. You agree
to maintain a listing of such unique identifiers and the corresponding end user
name, addresses, and email addresses to disclose to Oracle as part of an audit
pursuant to Section V of this agreement and/or upon Oracle’s request in the
event of an alleged breach of the end user license agreement by the end user.
Additionally, for any specified unique identifier, you agree that at Oracle’s
request you will confirm whether or not such unique identifier represents any
company or commercial entity listed on a customer list provided by Oracle.

 

6.             Term

The term of this Addendum shall commence on the effective date below and shall
be valid for the Distribution Term unless terminated earlier as provided herein
or in the agreement. Upon the end of the Distribution Term, your right to
distribute the embedded programs and the Prepaid Licenses under this Addendum
and, except as set forth in section 4 above, to provide end user technical
support for the embedded programs and the Prepaid Licenses, shall cease. You
will not be entitled to receive any refund or credit for any amount of the
Prepaid Royalty that remains unused at the end of the Distribution Term.
Notwithstanding anything to the contrary in the agreement, this Addendum may not
be extended or renewed, unless the parties agree in writing. You understand and
agree that you may not continue to distribute the programs with the application
program defined herein after the expiration or termination of the Distribution
Term unless and until new terms and pricing have been agreed in writing by both
parties. For the purposes governing this Addendum only, in the event that the
term of the agreement expires before the term of this Addendum then the term of
the agreement shall be extended for the remainder of the term of the Addendum
only. Distributions outside of the terms of this Addendum would be subject to
execution of a new Embedded Software License Distribution Agreement.

 

7.             Application Packages

Your distribution of the embedded programs under this Addendum applies only to
the application packages identified below and described in the relevant Outside
In Application Package Registration Form attached to this Addendum.

 

List of Application Packages

EnCase Enterprise Examiner

Encase Concurrent Connection

 

8.             Ownership and Restrictions

Notwithstanding anything to the contrary in this agreement, and in addition to
the restrictions in section G of the agreement, you may not:

 

·

allow the programs to be accessed by any application or process not specifically
described as the application package (whether such other application is
developed by you or by a third party);

·

allow the output from the programs (for example: plain text, Unicode text, HTML
or XML) to be accessed by any application, whether developed by you or not,
which is not specifically described as the application package;

·

allow another application of yours running on the same server and/or CPUs that
is the functional equivalent of the application package, but that does not
contain the programs, to access the programs or the output from the programs.
For example, an end user shall not be allowed to deploy a filtering server that
utilizes a single unit of the application package while deploying other units of
your application that is the functional equivalent of the application package
but does not contain the programs on multiple servers and such other
applications operate with, process or otherwise use the results generated by the
application package; i.e., there must be a 1:1 ratio of the servers and/or CPUs
on which application packages are deployed and the servers and/or CPUs on which
such your application(s)are deployed;

·

implement any sub-component or API of the programs as a standalone process
without a specific license to do so;

·

expose or publish any program API to any third-party; or

·

allow the programs to be accessed, distributed, or sublicensed via web services
architecture except where the content to be converted is directly controlled by
the application package.

 

Oracle reserves any rights not expressly granted to you under this agreement

 

 

Guidance.Software_OPN.Outsideln.PrepaidRoyalty.Addendum_v22FEB12-ew

4

 

--------------------------------------------------------------------------------


 

9.             Supported File Format List

Notwithstanding anything to the contrary in the agreement, you may, at your
option, reproduce and distribute all or a portion of the supported file format
list found in the program documentation, provided, however, that under no
circumstances shall you reproduce or distribute any other portion of the program
documentation, including without limitation, any portion of the program
documentation that exposes the program APIs.

 

10.      Warranties, Disclaimers and Exclusive Remedies

For the purposes of this Addendum only, the following shall be inserted after
the second paragraph in section I Warranties, Disclaimers and Exclusive
Remedies:

 

“THE PARTIES ACKNOWLEDGE AND AGREE THAT FILE RENDERING AND CONVERSION ARE
AFFECTED BY FACTORS INCLUDING, BUT NOT LIMITED TO, THE AVAILABLE FONTS AND
DISPLAY SIZE ON THE TARGET MACHINE, AND THE CURRENT TAG SET AND CAPABILITIES OF
SUPPORTED MARKUP LANGUAGES. AS SUCH, ONLY THOSE ELEMENTS OF THE SOURCE FILE THAT
CAN BE REASONABLY REPRESENTED IN THE SELECTED FORMAT WILL BE DISPLAYED IN THE
RENDERED OR CONVERTED FILE. FOR EXAMPLE, THE CONVERSION OF SPREADSHEETS TO
IMAGES IS LIMITED BY THE STRUCTURE OF SPREADSHEET FORMATS WHICH IS NOT CONDUCIVE
TO THE STRICT FORMATTING IMPOSED BY PAGE LAYOUT.”

 

11.      Internet Hosting

Notwithstanding the terms of the agreement, you shall have the right to license
the EnCase Enterprise Examiner and Encase Concurrent Connection application
package(s) (“EnCase applications packages”), as defined in the application
package registration form(s) specified in section 7 above to end users so that
such end users may use the Encase application packages to provide internet
hosting services to their customers (“Hosted Application Package”). You may
allow your end users to provide access to the Hosted Application Packages for
their customers’ business operations and/or to provide services to third parties
using the Hosted Application Packages, provided that all such use shall be
subject to the terms of your end user license agreement with your end users that
meets the requirements of the section G of the agreement, License Agreement. You
shall prohibit your end users from reselling or assigning their licenses of the
Hosted Application Packages to their customers and from providing access to
their customers to any Oracle programs. You agree to require your end users to
be financially responsible to Oracle for all damages or losses resulting from
the end users’ and their customers’ breach of these terms. Your end users’
customers, including human and non-human users, accessing the Hosted Application
packages and your end users’ computers running the Hosted Application Packages
shall be included in determining the quantity of program licenses deployed by
your end users. Notwithstanding anything to the contrary in this agreement, you
and your affiliated entities may not be considered end users under this
paragraph (i.e., you and your affiliated entities cannot use the application
packages embedded with the programs to provide internet hosting services).

 

12.      Delivery

Oracle has no delivery obligation under this Addendum. You acknowledge that
Oracle has previously delivered to your location, 1 copy of the software media
and 1 set of program documentation (in the form generally available) for each
program in the application package. In entering into payment obligations under
this Addendum, you agree and acknowledge that you and the end user have not
relied on the future availability of any program or updates.

 

 

 

 

 

 

 

 

[signature page follows]

 

 

Guidance.Software_OPN.Outsideln.PrepaidRoyalty.Addendum_v22FEB12-ew

5

 

--------------------------------------------------------------------------------


 

Other than the modifications above, the terms and conditions of the agreement
remain unchanged and in full force and effect. The effective date of this
Addendum is February 29, 2012 [to be completed by Oracle].

 

 

GUIDANCE SOFTWARE, INC.:

 

 

ORACLE AMERICA, INC.

 

 

 

 

 

 

 

 

 

 

 

Authorized Signature:

/s/ Rasmus Van Der Colff

 

Authorized Signature:

/s/ Sal Moreno

Name:

Rasmus Van Der Colff

 

Name:

Sal Moreno

Title:

VP of Finance

 

Title:

Manager, NA A&C Contracts

Signature Date:

2/29/2012

 

Signature Date:

February 29, 2012

 

 

 

 

 

 

 

 

Agreement No: US-OPN-EMBD-OIPADD-12147270-29-FEB-12  

 

 

 

 

 

 

 

 

 

 

 

Legal Approved

 

 

 

Guidance Software, Inc.

 

 

 

Date: 2.29.12 Initial: [ILLEGIBLE]_______

 

 

 

 

Guidance.Software_OPN.Outsideln.PrepaidRoyalty.Addendum_v22FEB12-ew

6

 

 

--------------------------------------------------------------------------------


 

OUTSIDE IN APPLICATION PACKAGE REGISTRATION FORM

 

This Outside In Application Package Registration Form must be completed in its
entirety. Any distribution rights granted will be limited to the Application
Package detailed on this form and may not be combined with any additional
functionality or additional application programs. A separate Outside In
Application Package Registration Form is required for each application package
that is functionally unique.

 

Once this Outside In Application Package Registration Form is complete and
signed by you and Oracle, it will be attached to the executed Embedded Software
License Distribution Agreement or addendum thereto.

 

Date Submitted:

11-28-11

Effective Date:

February 29, 2012

Application Packages Covered under Agreement

1 of 1

 

Partner (Company) Name:

Guidance Software, Inc.

Partner Contact Name:

Ken Basore

Partner Address:

215 North Marengo
Avenue, Suite 250
Pasadena, Ca. 91101

Partner Contact Title:

VP Research and Development

OPN Status: (Partner, Certified, or Certified Advantage)

Partner

Partner Phone Number:

626-229-9191

ESL Distribution Status: (Renewal or Initial Registration)

Initial

Partner Contact Email Address:

ken.basore@guidance software.com

 

Oracle Programs to be Embedded (please enter the name of each Oracle program
included in the application package to be distributed to end users.): (to be
completed by Oracle)

 

 

Oracle Outside In Content Access

Oracle Outside In Viewer Technology

 

 

License Fee (to be completed by Oracle)

 

The license fee for the EnCase Concurrent Connection (as defined below) shall be
equal to $2.20 per Concurrent Connection permitted under the end user license
agreement. The EnCase Enterprise Examiner may be installed on multiple computers
by the end user, provided that the number of such computers concurrently
connected at any given time (“EnCase Concurrent Connection”) may not exceed the
number of concurrent connections permitted under the end user license agreement.

 

 

 

OPN.OutsideIn.APRFv020108

1

 

 

--------------------------------------------------------------------------------


 

Oracle Programs Embedded Restrictions (to be completed by Oracle):

Functional components included in the Oracle Programs to be Embedded:

The programs will be used solely to: extract the text and meta data from a
variety of document types for content indexing. These indexes will be made
available to the Guidance Examiner Workstation for further review.

 

Embedded Restrictions

 

 

Restrictions: The Partner may not use Outside In Viewer

 

Technology to integrate with any file viewing APIs of the following:

 

+ the Windows 2000/XP/server 2003 operating system or any successor Operating
System Shell, including but not limited to IFile Viewer;

 

- any existing or future Operating Systems; or

 

- mail and messaging client (by way of example, but not limitation, this shall
include products such as Lotus Notes, Microsoft Outlook) software APIs for
viewing file attachments.

 

-Common dialogue file viewing API’s outside of the licensed application under
the Windows 2000/xp operating environment; or,

 

-allow end users to view documents using the componenets other than from within
the licensed application.

 

With respect to Outside In Content Access it may not be used to integrate with
any file viewing API’s of the following:

 

-the windows 2000/XP/NT/.Net Server Operating System shell, including but not
limited to, IFile viewer;

 

-any existing or future Operating Systems;

 

-mail and messaging client (by way of example, but not limitation

 

 

 

 

File Formats

The Oracle programs will use the file formats listed in the program
documentation.

 

 

 

OPN.OutsideIn.APRFv020108

2

 

 

--------------------------------------------------------------------------------


 

Application Package Information (please provide the information requested
below):

Name of Application Package:

EnCase Concurrent Connection.

Application or Device description (please provide as much detail as possible):

The EnCase® Concurrent Connection is a subset of the Examiner platform and is
used to create an index of data at the desktop that can then be examined by the
Examiner workstation.

Functions and objectives of the application package (please provide as much
detail as possible):

Creates an index of data that can then be examined by the Examiner Platform
workstation.

Are the Oracle programs embedded in a physical device? (yes or no)

yes

Is this application comprised of separate application modules or components that
are offered separately to end users?

no.

How does the application use the Oracle programs?

 

Data is collected from target machines using the Outised In Technology and built
into an index that can be accessed by the EnCase Examiner workstation,

Do you provide technical support on the application or device to your end users?

yes

Target markets and users:

electronic forensics, law enforecement and electronic discovery markets

If renewing the Distribution Agreement for this application package, please
highlight any changes in your application package since the last Distribution
Agreement was signed:

NA-New application

 

 

 

OPN.OutsideIn.APRFv020108

3

 

 

--------------------------------------------------------------------------------


 

Application Package Details (please answer yes or no to the question below and
provide a detailed explanation in the space provided):

 

Y/N

Please Explain:

Are the Oracle programs being packaged as an integrated component on the
application program’s media? Please explain how the application package will be
delivered to the end user.

Y

Software media

 

PARTNER:

Guidance Software, Inc.

 

 

ORACLE AMERICA, INC.

 

PARTNER ADDRESS:

215 North Marengo

 

 

 

 

 

Avenue, Suite 250

 

 

 

 

 

Pasadena, Ca. 91101

 

 

 

 

PARTNER FAX NO.:

(626)229-9199

 

 

 

 

Authorized Signature:

/s/ Rasmus Van Der Colff

 

 

Authorized Signature:

/s/ Sal Moreno

Name:

Rasmus Van Der Colff

 

 

Name:

Sal Moreno

Title:

VP of Finance

 

 

Title:

Manager, NA A&C Contracts

Signature Date:

2/29/2012

 

 

Signature Date:

February 29, 2012

Agreement No.:

US-OPN-EMBD-12147270-28-NOV-08

 

 

[to be completed by Oracle]

 

 

 

Legal Approved

 

 

Guidance Software, Inc.

 

 

Date: 2.29.12 Initial: [ILLEGIBLE]

 

 

 

 

 

OPN.OutsideIn.APRFv020108

4

 

 

--------------------------------------------------------------------------------


 

[g13501kg09i001.jpg]

 

PUBLIC SECTOR ADDENDUM

to the

EMBEDDED SOFTWARE LICENSE DISTRIBUTION AGREEMENT

between

GUIDANCE SOFTWARE, INC.

and

ORACLE AMERICA, INC.

 

This Public Sector Addendum (the “addendum”) is between Oracle America, Inc.
(“Oracle”) and Guidance Software, Inc. (“you”) and shall be governed by and
incorporated into the terms of the Oracle PartnerNetwork Embedded Software
License Distribution Agreement (US-OPN-EMBD-12147270-28-NOV-08) between Oracle
and you dated November 28, 2008 (the “agreement”). The rights and obligations
defined herein are in addition to all terms in the agreement. Definitions used
in the agreement shall have the same meaning under this addendum, unless
expressly stated otherwise. If there is a direct conflict between a term of this
addendum and a term of the agreement with respect to the subject matter of this
addendum, the term of this addendum shall prevail.

 

1.             Agreement Definitions

For the purposes of this addendum, the term “public sector end user” refers to
an end user that is (a) a government, legislature or decision making body,
instrumentality, department, or agency at any level (national, local, municipal
or otherwise); entities managed, controlled or majority owned by government
interests; public organizations or foundations of any kind (including political
parties, political organizations, or political candidates); and any public
international organization, such as, but not limited to, the International Red
Cross, United Nations, or the World Bank; and (b) licensed to use the
application program with the embedded programs for its own internal business
operations subject to the terms of an end user license agreement as further
provided for in the agreement.

 

2.             Distribution Rights

Notwithstanding anything to the contrary in the agreement, Oracle grants you a
nonexclusive, nontransferable right to distribute programs and/or services to
public sector end users subject to the terms of the agreement.

 

3.             Order Terms

Notwithstanding anything to the contrary in section F of the agreement,
Reporting, upon request from Oracle, you agree to submit to Oracle a copy of the
end user license agreement related to each order for a public sector end user
and any ordering documents, purchase agreements and other documents between you
and the public sector end user that together with the end user license agreement
form the complete end user contract related to the order.

 

4.             U.S. Government End Users

Oracle programs, including documentation, delivered to U.S. Government end users
are “commercial computer software” pursuant to the applicable Federal
Acquisition Regulation (“FAR”) and agency-specific supplemental regulations. As
such, use, duplication, disclosure, modification, and adaptation of the
programs, including documentation, shall be subject to the license and license
restrictions set forth in this agreement, and, to the extent applicable, the
additional rights set forth in FAR 52.227-19, Commercial Computer Software –
Restricted Rights (June 1987).

 

5.             Term and End of Agreement

The term of this addendum shall commence on its effective date below and shall
co-terminate with the agreement unless terminated earlier as provided in the
agreement. Notwithstanding anything to the contrary in the agreement, this
addendum may be terminated by either party at any time by providing thirty (30)
days prior written notice to the other party.

 

Other than the modifications above, the terms and conditions of the agreement
remain unchanged and in full force and effect. The effective date of this
addendum is February 29, 2012. [to be completed by Oracle]

 

Guidance Software, Inc. OPN.ESL-PSADD_v100908-ALG-08-NOV-12

1

 

 

--------------------------------------------------------------------------------


 

GUIDANCE
SOFTWARE, INC.

 

 

ORACLE AMERICA, INC.

 

Authorized Signature:

/s/ Rasmus Van Der Colff

 

 

Authorized Signature:

/s/ Sal Moreno

Name:

Rasmus Van Der Colff

 

 

Name:

Sal Moreno

Title:

VP of Finance

 

 

Title:

Manager, NA A&C Contracts

Signature Date:

2/29/2012

 

 

Signature Date:

February 29, 2012

 

 

Legal Approved

 

 

Guidance Software, Inc.

 

 

Date: 2.29.12 Initial: [ILLEGIBLE]____

 

 

 

 

Guidance Software, Inc. OPN.ESL-PSADD_v100908-ALG-08-NOV-12

2

 

 

--------------------------------------------------------------------------------